— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Rosato, J.), rendered November 21, 2002, convicting him of grand larceny in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea was not voluntary, knowing, and intelligent is based on alleged erroneous advice rendered by his trial counsel, which does not appear on the record, and thus his claim may not be considered on direct appeal (see People v France, 241 AD2d 525 [1997]).
The defendant’s remaining contention is without merit. H. Miller, J.P., Cozier, Goldstein and Skelos, JJ., concur.